Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”), dated as of September 9, 2008
(the “Effective Date”), is entered into by and between PolyOne Corporation, an
Ohio corporation (the “Company”), and W. David Wilson (“Consultant”).
RECITALS
     WHEREAS, the Company believes that Consultant’s expertise and knowledge
will enhance the Company’s business;
     WHEREAS, the Company wishes to retain Consultant to perform consulting
services and fulfill certain related duties and obligations under the terms and
conditions of this Agreement, commencing on the Effective Date; and
     NOW, THEREFORE, in consideration of (a) the mutual covenants and agreements
set forth in this Agreement, and (b) other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
     1. Consulting Services.
          (a) Capacity. The Company hereby retains Consultant on a non-exclusive
basis with respect to the business of the Company and its subsidiaries for the
purpose of providing consulting services and deliverables related to such
project or projects designated by the Compensation and Governance Committee of
the Board of Directors of the Company (the “C&G Committee”) (collectively, the
“Project”) at the request of the Company (the “Project Consulting Services”). In
addition to the Project Consulting Services, Consultant shall provide Company
with other consulting services at the request of the Company (the “Additional
Consulting Services”). Consultant hereby accepts such position upon the terms
and the conditions set forth herein, and shall perform such duties as may be
mutually agreed upon by the Company and Consultant.
          (b) Term and Operation. This Agreement will commence on the Effective
Date and shall continue until, and shall end upon, December 31, 2008.
Notwithstanding the foregoing, this Agreement may be terminated by either party
in writing upon fifteen (15) days written notice to the other party. This
Agreement will terminate automatically on the death of Consultant.
          (c) Compensation.
     (i) In consideration of Consultant’s performance of the Project Consulting
Services, the Company shall make a lump sum payment to Consultant upon the
successful completion of the Project and no later than March 15, 2009, in an
amount determined by the C&G Committee, or its delegate, in its sole discretion;
provided however, notwithstanding any provision of this Agreement to the
contrary, the Company’s obligation to make such lump sum payment to

                  Wilson Consulting Agreement

 



--------------------------------------------------------------------------------



 



Consultant is contingent upon Consultant’s reaffirmation of the release set
forth in the Severance Agreement and Release, dated as of August 18, 2008 by and
between the Company and Consultant (the “Release”).
     (ii) In consideration of Consultant’s performance of the Additional
Consulting Services, during the term of this Agreement the Company shall pay
Consultant at a rate of $190.00 per hour, such amount to be paid in installments
based on the Company’s practices as may be in effect from time to time.
          (d) Reimbursement of Expenses. In the event that the Company requests
that Consultant perform Project Consulting Services or Additional Consulting
Services outside the area where Consultant resides and travel is pre-approved,
the Company shall compensate Consultant for reasonable and documented travel
expenses in accordance with and to the same extent employees of the Company are
reimbursed under the Company’s Travel and Expense Policy. Consultant shall make
and retain accurate records of disbursements and expenses and shall make the
records available to the Company for inspection upon request. Consultant shall
invoice the Company every month for his expenses. Invoices shall be submitted to
Kenneth M. Smith, Senior Vice President and Chief Human Resources Officer, for
payment authorization.
     2. Confidentiality; Competitive Activity; Nonsolicitation. Consultant
acknowledges that Sections 8, 9 and 10 of the Release set forth certain
restrictive covenants that prohibit Consultant from disclosing confidential
information, engaging in competitive activity and/or soliciting employees of the
Company (the “Restrictive Covenants”). Notwithstanding any provision of this
Agreement to the contrary, the Company shall not be obligated to make any
payment under subparagraphs 1(c) and 1(d) if Consultant breaches any of the
Restrictive Covenants.
     3. Independent Contractor. During the term of this Agreement, Consultant
will at all times be and remain an independent contractor. Consultant shall be
free to exercise Consultant’s own judgment as to the manner and method of
providing the consulting services to the Company, subject to applicable laws and
requirements reasonably imposed by the Company. Consultant acknowledges and
agrees that, during the term of this Agreement, Consultant will not be treated
as an employee of the Company or any of its affiliates for purposes of federal,
state, local or foreign income tax withholding, nor unless otherwise
specifically provided by law, for purposes of the Federal Insurance
Contributions Act, the Social Security Act, the Federal Unemployment Tax Act or
any Worker’s Compensation law of any state or country and for purposes of
benefits provided to employees of the Company or any of its affiliates under any
employee benefit plan. Consultant acknowledges and agrees that as an independent
contractor, Consultant will be required, during the term of this Agreement, to
pay any applicable taxes on the fees paid to Consultant. Consultant shall
indemnify, hold harmless and defend the Company for all tax and other
liabilities (including, without limitation, reasonable fees and expenses of
attorneys and other professionals) arising out of or relating to Consultant’s
failure to report and pay all employment income taxes or other taxes due on
taxable amounts paid to or on behalf of Consultant by the Company.

              -2-   Wilson Consulting Agreement

 



--------------------------------------------------------------------------------



 



     4. Inventions and Works for Hire. Consultant acknowledges that all work
created by him in the performance of his services hereunder on behalf of the
Company constitutes intellectual property of the Company or its assignees.
Consultant hereby grants to the Company or its assignees full ownership to all
work product created in performance of his consulting duties for the Company.
The work product shall become confidential information of the Company and
protected accordingly. Types of work product include without limitation: ideas,
concepts, data, designs, and compilations, authored or conceived by Consultant
in the course of this Agreement. Consultant will cooperate with the Company to
review and sign such documents provided by the Company as are necessary for the
Company to seek copyright or patent protection relating to such work product.
     5. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.
     6. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.
     7. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.
     8. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Consultant, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. Consultant hereby consents
to the assignment by the Company of all of its rights and obligations hereunder
to any successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.
     9. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Ohio. Consultant
agrees that the state and federal courts located in the State of Ohio shall have
jurisdiction in any action, suit or proceeding against Consultant based on or
arising out of this Agreement and Consultant hereby: (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process in connection
with any action, suit or proceeding against Consultant; and (c) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.

              -3-   Wilson Consulting Agreement

 



--------------------------------------------------------------------------------



 



     10. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Consultant, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
[SIGNATURES ON FOLLOWING PAGE]

              -4-   Wilson Consulting Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

            POLYONE CORPORATION
      By:           Name:   Kenneth M. Smith        Title:   Senior Vice
President, CIO & CHRO        W. David Wilson  

              -5-   Wilson Consulting Agreement

 